Citation Nr: 1328116	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 

2.  Entitlement to service connection for chronic renal insufficiency (claimed as a kidney condition), to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 

4.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 

5.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 

6.  Entitlement to service connection for a bilateral knee disorder, to include a below the knee amputation of the left leg, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963.  He died in March 2011.  The appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Board remanded the claims for further development in January 2010.  Unfortunately, the Veteran died while the claims were in remand status.

The appellant filed an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits in April 2011.  In December 2011, the Philadelphia, Pennsylvania, RO and Insurance Center granted entitlement to DIC under 38 U.S.C.A. § 1318, granted entitlement to Dependents' Educational Assistance, and deferred a decision regarding service connection for the cause of the Veteran's death.

In a February 2013 letter, the appellant was informed that the RO was working on her claim of service connection for the cause of the Veteran's death and her substitute appeal.  

In a May 2013 rating decision, the RO determined that the issue of service connection for the cause of the Veteran's death was moot because the appellant was previously granted DIC benefits under 38 U.S.C.A. § 1318.

In a May 2013 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Director of Compensation and Pension Service issued a Fast Letter in August 2010 which states that in cases where there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claims remain open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the Fast Letter and proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  Given the foregoing, additional development in this case is required. 

There is evidence of record which indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  See March 1978 SSA decision (indicating that the Veteran was entitled to SSA disability benefits beginning in April 1977).  On remand, an attempt should be made to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Additionally, a clarifying medical opinion is necessary with respect to the claims for service connection for bilateral leg, knee, ankle, and foot disorders.  Specifically, in the April 2010 VA joints examination report, the examiner noted that the Veteran complained of "shooting pains starting in the back and hip region, shooting all the way down his legs."  He indicated that the Veteran had two surgeries on his left knee, three surgeries on his right knee, and a below-the-knee amputation resulting from severe peripheral vascular disease.  He provided the following opinion:

At the present time, it is less likely than not that any of his conditions described above are related to him being in the service.  The patient has knee arthritis, but there is no other diagnosis of a joint or muscular condition in his lower extremities.  His knee arthritis is not responsible for his complaints described above in the current complaints section.  What this patient complains of sounds like a combination of vascular ischemia and claudication, in addition to radiculopathy from his lumbar spine condition for which he is service connected.  So, his complaints described above are not necessary described by his knee arthritis.  The patient's complaints are secondary to his severe vascular disease, for which he has already lost part of his left leg and is currently threatening his right leg, as he has previous tried to have salvage therapy and surgery on the right lower extremity, but today on exam, his right lower extremity appeared to be infected and this has been a constant battle for him associated with large amounts of pitting edema.  There is no data to suggest there is any joint condition responsible for his complaints described above, although admittedly, he does have knee arthritis, but his complaints in reference to his knee arthritis is very mild, and what is most problematic to this patient, and he describes this over and over, is a shooting pain starting in his back, shooting all the way down his legs, and it is going to be virtually indistinguishable to determine whether or not his vascular disease or his lumbar spine disease is creating his symptoms, since he has such severe disease in reference to each of these conditions, as he has severe lumbar spine disease and vascular disease, which has required amputation.

So, in summary, the only diagnosis I have in reference to his lower extremity joints is bilateral knee arthritis, which I do not believe is creating his symptoms, and I also do not believe this arthritis is service connected in his knees because there is no data to suggest a contrary opinion, as he did not have knee pain in the service and there were no injuries to his knees while in the military.

However, in April 2013, another VA examiner provided the following opinion: 

Although his bilateral foot, ankle, and leg disorders are not directly related to the lumbar spine with facet arthropathy disease, it was likely obtained from injuries during his active [s]ervice.  [H]e most likely developed traumatic arthritis due to his military service.  Thus[,] his bilateral foot, ankle, leg, and knee disorder[s] [are] less likely than not related to his service-connected low back disability.  However, it could be a separate entity that was pertaining to military service.

On remand, a clarifying opinion must be obtained to determine whether the Veteran's claimed bilateral lower extremity disorders were related to his active service or if they were aggravated or permanently worsened by his service-connected low back disability.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the supporting medical documents forming the basis of the March 1978 SSA decision awarding the Veteran disability benefits. 

2.  Obtain a clarifying medical opinion from the VA examiner who provided the April 2013 VA opinion, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements.  Specifically, he or she is requested to review the April 2010 VA joints examination in conjunction with the April 2013 VA opinion.

After reviewing of the entire record, the examiner should opine as to whether the Veteran had any claimed bilateral lower extremity disorders, to include leg, knee, ankle, and foot disorders.  Specifically, he or she should discuss whether the Veteran had arthritis in any bilateral lower extremity joints.  Additionally, he or she should discuss the Veteran's complaints of "shooting pain" from his low back through his lower extremities.  

The examiner should comment as to whether it is at least as likely as not that any of the Veteran's bilateral lower extremity disorders (specifically, pertaining to the legs, knees, ankles, or feet) had their clinical onset during service or otherwise were due to an injury or other event or incident of the Veteran's period of active service.

The examiner must also clarify the etiology opinion provided in the April 2013 VA examination report.  Specifically, the examiner is requested to provide a rationale for any possible relationship between any bilateral lower extremity disorders and an event or incident in service.

The examiner should also opine as to whether it is at least as likely as not that any of the Veteran's bilateral lower extremity disorders (specifically, pertaining to the legs, knees, ankles, or feet) were caused or permanently aggravated by his service-connected low back disability.  

The examiner should also comment on the April 2010 VA examiner's opinion and, if possible, provide an etiology opinion as to the Veteran's complaints of "shooting pain" from his low back through his lower extremities.  Specifically, he or she should provide an opinion, if possible, as to whether the Veteran's vascular disease or his service-connected lumbar spine disease caused his symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When all indicated development has been completed, the claims remaining on appeal should be readjudicated by the RO/AMC in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


